Title: To James Madison from James P. Morris, 19 July 1823
From: Morris, James P.
To: Madison, James


        
          Sir
          Bolton Farm, near Bristol Penna. July 19. 1823.
        
        The respect in which I have been Educated, and which I entertain for yr. patriotism, & principles, induces me to take the liberty of troubling you with the enclos’d address; the sentiments of which, being of general application, will, so far as they may merit your approval, encourace [sic] me to beleive, that they would, (if generally adopted) be conducive to the improvemt. of the Agricultural class of the Community throughout the Union. I have the honor to be, with the greatest respect Your Mo. Ob. Servt.
        
          James. P. Morris.
        
      